Citation Nr: 0716922	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1961 to 
August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the veteran also perfected an appeal as 
to his claims for service connection for a skin condition 
diagnosed as atopic dermatitis and memory loss, both due to 
exposure to herbicides, and a lung condition diagnosed as 
chronic obstructive pulmonary disease as due to exposure to 
asbestos.  In April 2005, he was scheduled for a hearing at 
the RO before a Veterans Law Judge in conjunction with these 
claims.  However, in a March 2005 signed statement, the 
veteran withdrew his hearing request and his appeal of his 
claims for service connection for skin and lung disorders and 
memory loss.  As such, the Board will confine its 
consideration to the issue as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In a March 2004 rating decision the RO granted the veteran's 
claim for service connection for PTSD based, in large 
measure, upon review of service records documenting his 
receipt of a Combat Action Ribbon, and a January 2004 Vet 
Center medical report and February 2004 VA examination report 
that both diagnosed the disorder related to service.  A 30 
percent disability evaluation was assigned.  

However, the veteran asserts that his service-connected PTSD 
warrants a rating in excess of the currently assigned 30 
evaluation.  In his March 2004 notice of disagreement, the 
veteran said his PTSD affected his work and social habits.

The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-
IV).  See 38 C.F.R. § 4.125(a) (2006).  This includes a score 
on the Global Assessment of Functioning (GAF) scale 
consistent with DSM-IV and an explanation of what the 
assigned score represents.  The Board notes that neither the 
January 2004 Vet Center report prepared by a social worker, 
nor the February 2004 VA examination report prepared by a 
psychologist, include a GAF score for the veteran.  In an 
April 2007 written statement, the veteran's service 
representative noted the absence of a GAF score in the 
records considered by the RO and requested that the veteran 
be afforded a new VA examination.  The Board agrees that a 
new VA examination is warranted.

Given that the veteran has not been examined by VA in more 
than three years, and given the absence of a GAF score in the 
pertinent records considered by RO in this claim, the Board 
is of the opinion that the veteran should be afforded a new 
psychiatric examination to determine the current severity and 
all manifestations of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should review the 
claims file and ensure that all 
notice obligations have been 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002 & Supp 2006), 
38 C.F.R. § 3.159(b) (2006), and 
any other applicable legal 
precedent, as to the claim for an 
initial rating in excess of 30 
percent for PTSD.  Such notice 
should specifically apprise the 
veteran of the evidence and 
information necessary to 
substantiate his claim and inform 
him whether he or VA bears the 
burden of producing or obtaining 
that evidence or information, and 
of the appropriate time 
limitation within which to submit 
any evidence or information.  The 
notice also should include an 
explanation as to the information 
or evidence needed to establish 
an effective date for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The AMC/RO should obtain any VA, 
Vet Center, or private medical 
records regarding the veteran's 
treatment for PTSD, if identified 
by him.  If records are sought 
but not obtained, the claims 
folder should contain 
documentation of the efforts made 
to obtain the records.

3.	Then, the AMC/RO should arrange 
for the veteran for a VA 
psychiatric examination, 
performed by a psychiatrist with 
appropriate expertise to 
determine the current degree of 
severity and all manifestations 
of his service-connected post-
traumatic stress disorder.  All 
indicated tests and studies 
should be completed and all 
clinical findings should be 
reported in detail.

a.	The examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-
connected PTSD.

b.	The examiner should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service-
connected PTSD.

c.	To the extent possible, the 
manifestations of the 
service-connected PTSD 
should be distinguished from 
those of any other mental 
disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an 
Axis V diagnosis (GAF scale) 
and an explanation of what 
the assigned score 
represents.

e.	A rationale for all opinions 
expressed should be 
provided.  In rendering an 
opinion, the examiner is 
particularly requested to 
address the opinions 
expressed by the veteran's 
treating Vet Center 
therapist in January 2004 
(to the effect that the 
veteran has severe PTSD) and 
the VA examiner in February 
2004 (to the effect that the 
veteran was significantly 
affected in numerous areas 
by his PTSD).  The claims 
folder should be made 
available to the examiner 
for review prior to the 
examination and the 
examination report should 
indicate whether the 
examiner reviewed the 
veteran's medical records.

3.	Thereafter, the RO should 
readjudicate the veteran's claim 
for an initial rating in excess 
of 30 percent for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the August 2004 statement 
of the case. An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




